


VOLCANO CORPORATION
AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN
2013 LONG TERM INCENTIVE PLAN
GRANT NOTICE
Volcano Corporation (the “Company”), pursuant to its 2013 Long Term Incentive
Plan (the “Program”) under its Amended and Restated 2005 Equity Compensation
Plan (the “Plan”), hereby awards to Participant the Performance Stock Award
(which is in the form of a Restricted Stock Unit Award) set forth below (the
“Award”). The Award is subject to all of the terms and conditions as set forth
herein and in the Award Agreement, the Program and the Plan, all of which are
attached hereto and incorporated herein in their entirety. Unless otherwise
defined herein, capitalized terms will have the meanings set forth in the Plan
or the Program, as applicable.
Participant:
 
 
Date of Grant:
 
 
Number of RSUs subject to Target Award:
 
 
Number of RSUs subject to Maximum Award:
 
 
Performance Period:
 
January 1, 2013 – December 31, 2013



Determination of Actual Award: On the Certification Date, and provided that (i)
the applicable Performance Goal is attained during the Performance Period, (ii)
the Other Performance Goals are achieved, and (iii) the Participant is in
Continuous Service through such date, the Company will credit the Participant
with an Actual Award representing the number of Restricted Stock Units (“RSUs”),
which may be equal to all or a portion (including none) of the Maximum Award, as
determined by the Committee under the Program.
Vesting Schedule: Subject to the Participant’s Continuous Service on each
vesting date, the Actual Award will vest (i) as to 33.3% of the RSUs subject to
the Actual Award on the Certification Date, (ii) as to 33.3% of the RSUs subject
to the Actual Award on December 31, 2014, and (iii) as to 33.3% of the RSUs
subject to the Actual Award on December 31, 2015. Each installment that vests
hereunder is a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2).
Additional Terms/Acknowledgements: The Participant acknowledges receipt of, and
understands and agrees to, this Award Grant Notice, the Award Agreement, the
Program, the Plan and the related Plan prospectus. The Participant further
acknowledges that as of the Date of Grant, this Grant Notice, the Award
Agreement, the Program, and the Plan set forth the entire understanding between
the Participant and the Company regarding the Award and supersede all prior oral
and written agreements on the terms of the Award, with the exception, if
applicable, of (i) the written employment agreement between the Company and the
Participant specifying the terms that should govern this Award, (ii) the
Company’s stock ownership guidelines, (iii) the Company’s insider trading
policy, and (iv) any compensation recovery policy that is adopted by the Company
or is otherwise required by applicable law. By accepting this Award, the
Participant consents to receive all related documents by electronic delivery and
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.




 
VOLCANO CORPORATION
 
 
 
 
By:
 
 
 
[ ]
 
 
[Title]




1

--------------------------------------------------------------------------------




VOLCANO CORPORATION
AMENDED AND RESTATED 2005 EQUITY COMPENSATION PLAN
2013 LONG TERM INCENTIVE PLAN
AWARD AGREEMENT
Pursuant to the Grant Notice (the “Grant Notice”) and this Award Agreement (the
“Agreement”), Volcano Corporation (the “Company”) has awarded you, pursuant to
its 2013 Long Term Incentive Plan (the “Program”) under its Amended and Restated
2005 Equity Compensation Plan (the “Plan”), the Maximum Award (which is a
Performance Stock Award in the form of a Restricted Stock Unit Award) as
indicated in the Grant Notice. Unless otherwise defined herein or in the Grant
Notice, capitalized terms will have the meanings set forth in the Plan or the
Program, as applicable. In the event of any conflict between the terms in this
Agreement and the Plan or the Program, the terms of the Plan or Program, as
applicable, will control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD. Your Award represents your right to be issued on a future
date one share of Common Stock for each Restricted Stock Unit that vests.
2.    VESTING. Your Award will vest as provided in the Grant Notice. Vesting
will cease upon the termination of your Continuous Service. Any Restricted Stock
Units that have not yet vested will be forfeited on the termination of your
Continuous Service.
3.    NUMBER OF RESTRICTED STOCK UNITS & SHARES OF COMMON STOCK.
(a)    The Restricted Stock Units subject to your Award will be adjusted as
provided in Section 9(a) of the Plan.
(b)    Any additional Restricted Stock Units and any shares of Common Stock,
cash or other property that become subject to your Award pursuant to this
Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares of Common
Stock covered by your Award.
(c)    No fractional shares of Common Stock or rights for fractional shares will
be created pursuant to this Section 3. Any fraction of a share will be rounded
down to the nearest whole shares.
4.    SECURITIES LAW COMPLIANCE. You will not be issued any shares of Common
Stock underlying the Restricted Stock Units or other with respect to your Award
unless either (i) the shares of Common Stock are registered under the Securities
Act, or (ii) the Company has determined that such issuance would be exempt from
such registration requirements. Your Award also must comply with other
applicable laws and regulations governing the Award, and you will not receive
shares of Common Stock underlying your Award if the Company determines that such
receipt would not be in material compliance with such laws and regulations.
5.    TRANSFERABILITY. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of any
portion of the Restricted Stock Units or the shares of Common Stock in respect
of your Restricted Stock Units. For example, you may not use shares of Common
Stock that may be issued in respect of your Restricted Stock Units as security
for a loan, nor may you transfer, pledge, sell or otherwise dispose of such
shares of Common Stock. This restriction on transfer will lapse upon delivery to
you of shares of Common Stock in respect of your vested Restricted Stock Units.
(a)    Death. Your Restricted Stock Units are not transferable other than by
will and by the laws of descent and distribution. Upon receiving written
permission from the Board or its duly authorized designee, you may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company and

2

--------------------------------------------------------------------------------




any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
will be entitled to receive, on behalf of your estate, such Common Stock or
other consideration.
(b)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, you may transfer your Restricted Stock Units to a
trust if you are considered to be the sole beneficial owner (determined under
Section 671 of the Code and applicable state law) while the Restricted Stock
Units are held in trust, provided that you and the trustee enter into transfer
and other agreements required by the Company.
(c)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration under your Restricted Stock Units, pursuant to the terms of a
domestic relations order or official marital settlement agreement that contains
the information required by the Company to effectuate the transfer. You are
encouraged to discuss with the Company’s General Counsel the proposed terms of
any such transfer prior to finalizing the domestic relations order or marital
settlement agreement to help ensure the required information is contained within
the domestic relations order or marital settlement agreement. The Company is not
obligated to allow you to transfer your Award in connection with your domestic
relations order or marital settlement agreement.
6.    DELIVERY/DATE OF ISSUANCE.
(a)    The issuance of shares of Common Stock in respect of the Restricted Stock
Units is intended to comply with Treasury Regulation Section 1.409A-1(b)(4) and
will be construed and administered in such a manner.
(b)    Subject to the satisfaction of the withholding obligations set forth in
Section 10 of this Agreement, in the event one or more Restricted Stock Units
vests, then as soon as administratively practicable within the thirty (30) day
period following the applicable vesting date the Company will issue to you one
share of Common Stock for each Restricted Stock Unit that vests and such
issuance date is referred to as the “Original Issuance Date.” If the Original
Issuance Date falls on a date that is not a business day, delivery will instead
occur on the next following business day.
(c)    However, if (i) the Original Issuance Date does not occur (1) during an
“open window period” applicable to you, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when you are otherwise permitted to sell shares of
Common Stock on an established stock exchange or stock market (including but not
limited to under a previously established Company-approved 10b5-1 trading plan),
then the shares of Common Stock that would otherwise be issued to you on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when you are not prohibited
from selling shares in the open public market, but in no event later than the
date that is the 15th day of the third calendar month following the date the
Restricted Stock Units vest or, if and only if permitted in a manner that
complies with Treasury Regulation Section 1.409A-1(b)(4), no later than the date
that is the 15th day of the third calendar month of the year following the year
in which the shares of Common Stock under your Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d).
7.    DIVIDENDS. You will receive no benefit or adjustment to your Restricted
Stock Units with respect to any cash dividend, stock dividend or other
distribution except as provided in the Plan or in the Program.
8.    RESTRICTIVE LEGENDS. The Common Stock issued with respect to your
Restricted Stock Units will be endorsed with appropriate legends determined by
the Company.
9.    AWARD NOT A SERVICE CONTRACT. Your employment or service with the Company
is not for any specified term and may be terminated by you or by the Company or
an Affiliate at any time, for any reason, with or without cause and with or
without notice. Nothing in this Agreement (including, but not limited to, the
vesting

3

--------------------------------------------------------------------------------




of your Restricted Stock Units or the issuance of the shares of Common Stock
subject to your Restricted Stock Units), the Plan or any covenant of good faith
and fair dealing that may be found implicit in this Agreement or the Plan will:
(i) confer upon you any right to continue in the employ or service of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement, the Program or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement, the Program or Plan; or
(iv) deprive the Company of the right to terminate you at will and without
regard to any future vesting opportunity that you may have.
10.    WITHHOLDING OBLIGATIONS.
(a)    On each vesting date, and on or before the time you receive a
distribution of the shares of Common Stock underlying your Restricted Stock
Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you agree to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”). You hereby agree that you will
satisfy any such Withholding Taxes obligations by entering into a “same day
sale” commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares to be delivered in settlement of the Restricted Stock
Units to satisfy the applicable Withholding Taxes and whereby the FINRA Dealer
irrevocably commits to forward the proceeds necessary to satisfy the Withholding
Taxes obligations directly to the Company and/or its Affiliates.
(b)    Unless the Withholding Taxes of the Company and/or any Affiliate are
satisfied, the Company will have no obligation to deliver to you any Common
Stock.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.
11.    UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units, you will be considered an unsecured creditor of the
Company with respect to the Company’s obligation, if any, to issue shares of
Common Stock or other property pursuant to this Agreement. You will not have
voting or any other rights as a stockholder of the Company with respect to the
shares of Common Stock to be issued pursuant to this Agreement until such shares
are issued to you. Upon such issuance, you will obtain full voting and other
rights as a stockholder of the Company. Nothing contained in this Agreement, and
no action taken pursuant to its provisions, will create or be construed to
create a trust of any kind or a fiduciary relationship between you and the
Company or any other person.
12.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares of Common Stock only during certain “window” periods
and the Company’s insider trading policy, in effect from time to time.
13.    NOTICES. Any notices provided for in this Agreement or the Plan will be
given in writing (including electronically) and will be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
days after deposit in the U.S. mail, postage prepaid, addressed to you at the
last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and your Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting your Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

4

--------------------------------------------------------------------------------




14.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
15.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In
addition, your Award will be subject to recoupment in accordance with any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company’s securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any plan of or agreement with the Company.
16.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
17.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of your Award subject
to this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the employee’s benefits under any
employee benefit plan sponsored by the Company or any Affiliate, except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
18.    AMENDMENT. Any amendment to this Agreement must be in writing, signed by
a duly authorized representative of the Company. The Board reserves the right to
amend this Agreement in any way it may deem necessary or advisable to carry out
the purpose of the grant as a result of any change in applicable laws or
regulations or any future law, regulation, interpretation, ruling, or judicial
decision.
19.    COMPLIANCE WITH SECTION 409A OF THE CODE. Your Award is intended to
comply with the “short-term deferral” rule set forth in Treasury Regulation
Section 1.409A-1(b)(4). However, if the Award fails to satisfy the requirements
of the short-term deferral rule and is otherwise not exempt from, and therefore
deemed to be deferred compensation subject to, Section 409A of the Code, and if
you are a “Specified Employee” (within the meaning set forth Section
409A(a)(2)(B)(i) of the Code) as of the date of your separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), then the
issuance of any shares of Common Stock that would otherwise be made upon the
date of the separation from service or within the first six months thereafter
will not be made on the

5

--------------------------------------------------------------------------------




originally scheduled dates and will instead be issued in a lump sum on the date
that is six months and one day after the date of the separation from service,
with the balance of the shares issued thereafter in accordance with the original
vesting and issuance schedule set forth above, but if and only if such delay in
the issuance of the shares is necessary to avoid the imposition of taxation on
you in respect of the shares under Section 409A of the Code. Each installment of
shares that vests is a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).
20.    NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with your Award.
You are hereby advised to consult with your own personal tax, financial and/or
legal advisors regarding the tax consequences of your Award and by signing the
Grant Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.



6